    Case 2:17-cr-00511-WKW-SRW Document 594 Filed 01/19/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
         v.                               )       CASE NO. 2:17-CR-511-WKW
                                          )                   [WO]
LILLIAN AKWUBA                            )

                                     ORDER

      Before the court is Defendant Lillian Akwuba’s pro se motion for

compassionate release (Doc. # 583), as supplemented (Docs. # 588, 591), in which

Ms. Akwuba seeks to modify an imposed term of imprisonment pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). The motion is due to be denied.

      Ms. Akwuba was convicted after a jury found her guilty on one count of

conspiracy to distribute a controlled substance, eighteen counts of distributing a

controlled substance, three counts of conspiracy to commit healthcare fraud, and one

count of healthcare fraud, in violation of 18 U.S.C. §§ 846, 841(b)(1)(C), 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(C), and 18 U.S.C. § 1347. (See Doc. # 511 (Judgment).)

As a result of her conviction, Ms. Akwuba was sentenced to 120 months’

imprisonment on May 29, 2019. (Doc. # 511.) Ms. Akwuba’s projected release

date is March 13, 2028. See https://www.bop.gov/inmateloc/ (last visited Jan. 15,

2021).
     Case 2:17-cr-00511-WKW-SRW Document 594 Filed 01/19/21 Page 2 of 2




       Based upon a thorough review of the record, Ms. Akwuba has not shown

grounds for compassionate release.1

       First, Ms. Akwuba has not established “extraordinary and compelling

reasons” warranting her early release from prison. 18 U.S.C. § 3582(c)(1)(A).

Second, she has not demonstrated that the medical staff at her designated facility is

unable to provide adequate medical care for her health conditions. See 18 U.S.C. §

3553(a)(2)(D); see also United States v. Sanchez, No. 2:17CR337-MHT, 2020 WL

3013515, at *1 (M.D. Ala. June 4, 2020) (denying an inmate’s motion for

compassionate release in part based on the absence of evidence “that the prison is

unable to meet [the inmate’s] medical needs” (citing § 3553(a)(2)(D))). Third, the

balancing of the § 3553(a) factors does not favor release.

       Accordingly, it is ORDERED that Ms. Akwuba’s motion for compassionate

release (Doc. # 583), as supplemented (Docs. # 588, 591) is DENIED.

       DONE this 19th day of January, 2021.

                                                /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE




       1
         Ms. Akwuba alternatively requests a “transfer to home confinement.” (Doc. # 583.) The
court previously denied her motion for home confinement. (Doc. # 584.)

                                              2
